Judgment, Supreme Court, New York County (Herman Cahn, J.), entered August 20, 2004, awarding plaintiff the principal amount of $189,598.62, and bringing up for review an order, same court and Justice, entered on or about July 22, 2004, which granted plaintiffs motion for summary judgment in lieu of complaint, unanimously affirmed, with costs. Appeal from the July 22, 2004 order unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment. Appeal from order, same court and Justice, entered on or about May 4, 2005, denying defendant’s motion for reargument, unanimously dismissed, without costs, as no appeal lies from the denial of re-argument.
Plaintiffs motion for summary judgment in lieu of complaint, based on a New Jersey money judgment in its favor, was properly granted. That the out-of-state judgment was entered on default did not affect its adequacy as a ground for relief pursuant to CPLR 3213 (see CPLR 5406; Steinberg v Metro Entertainment Corp., 145 AD2d 333 [1988]). Contrary to defendant’s contention, it is apparent that the New Jersey court had personal jurisdiction over it. The affidavit of diligent in*517quiry submitted by plaintiffs counsel pursuant to New Jersey Rules of Court rule 4:4-5 (c) (2) clearly demonstrated that sufficient efforts were made to serve defendant personally in New Jersey and that they were unsuccessful. The record further establishes that defendant was thereafter duly served by certified and regular mail at its principal place of business pursuant to New Jersey Rules of Court rule 4:4-4 (b) (1) (C).
We have reviewed defendant’s remaining arguments and find them unavailing. Concur—Buckley, P.J., Andrias, Friedman, Marlow and Gonzalez, JJ.